[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
A motion for default against Agape Enterprises, Inc. for failure to appear was granted on April 5, 1990.
The court has viewed the exhibits in evidence and hereby enters judgment against the defendant Agape Enterprises in the amount of $23,384.51.
In accordance with the stipulation of the parties, judgment is entered against the defendant Robert A. Smith in the amount of $4,000.00, payment of said sum being subject to the conditions set forth in the stipulation submitted to the court and made part of this judgment.
ANTHONY E. GRILLO STATE TRIAL REFEREE